





ESCROW AGREEMENT


This Escrow Agreement (the “Escrow Agreement”) is made on this day the 4 th of
April 2003.


BETWEEN:


1.         The Czech Republic (“CR”), represented by the Minister of Finance of
CR, Mr. Bohuslav Sobotka;


2.         CME Czech Republic B.V., a company duly incorporated and organized
under the laws of the Netherlands, registered corporate identity No. , having
its principal office at Birkstraat 89, 3768HD Soest, 3800 BL Amersfoort, the
Netherlands (“CME”); and


3.         Deutsche Bank Aktiengesellschaft Filiale Prag , organizacni slozka,
having its office at Jungmannova 34, 111 21 Praha 1, Czech Republic (the “Escrow
Agent”); and


4.         Svenska Handelsbanken AB (publ) , a bank duly incorporated and
organized under the laws of Sweden, having its principal office at
Kungsträdgårdsgatan 2, SE-106 70 Stockholm, Sweden (the “Escrow Account Agent”).


The parties listed under Nos. 1- 4 above are hereinafter jointly referred to as
the “Parties”, and individually as a “Party”.


WHEREAS:


Pursuant to an agreement between CR and CME dated March 31, 2003 (the
“Standstill Agreement”), CR shall pay funds into an escrow account maintained by
the Escrow Agent with the Escrow Account Agent and the Escrow Agent shall hold
such funds on the terms and conditions set out in this Escrow Agreement.


IT IS AGREED as follows:


1.          Definitions


1.1       In this Escrow Agreement the following definitions are used:


“Absolute Expiry Date” means April 30, 2006, or, if this day is not a Business
Day, the first Business Day following this date;


“Agents” means the Escrow Agent and the Escrow Account Agent;



       

--------------------------------------------------------------------------------

 



“Business Day” means a day when banks are open for general banking business in
Stockholm, Prague and New York;


“Counsel” means each of the persons set forth in Appendix 4 authorised to
represent CR and CME, respectively;


“Escrow Account” means a separate interest-bearing USD bank account with the
Escrow Account Agent in the name of the Escrow Agent;


“Escrow Agreement” means this Escrow Agreement, including all the appendices
attached hereto;


“Escrow Amount” means the Escrow Monies paid to the Escrow Account, together
with the interest accrued thereon until the date when these Escrow Monies, plus
interest, are released in accordance with the terms and conditions of this
Escrow Agreement;


“Escrow Monies” means the sum paid by CR to the Escrow Account in accordance
with Section 4.1 of this Escrow Agreement;


“Escrow Release Notice” means a written notice substantially in the form as set
out in Appendix 1 hereto;


“ Funding Date” means the date on or before April 28, 2003 on which CR causes to
be deposited the Escrow Monies in the Escrow Account;


“Latest Release Date ” means January 1, 2004, or, if this day is not a Business
Day, the first Business Day following this date;


“Notice of Resolution of Dispute” means a written notice substantially in the
form as set out in Appendix 2 hereto;


“Release Notice Address” means the following address of the Escrow Agent:


Deutsche Bank Aktiengesellschaft Filiale Prag
Jungmannova 34
111 21 Praha 1
To the attention of: Marek Smykal / Martin Bartyzal
Global Banking Division
for the purposes of receiving an Escrow Release Notice and a Notice of
Resolution of Dispute in accordance with Sections 5.1 a) and b) or a written
confirmation pursuant to Section 6;



   

 2

 

--------------------------------------------------------------------------------

 



“USD” means the lawful currency of the United States of America.


2.         The Escrow Agent


2.1       CR and CME hereby irrevocably and unconditionally appoints and
designates the Escrow Agent as its escrow agent hereunder and hereby irrevocably
and unconditionally instructs and authorizes the Escrow Agent to hold the Escrow
Amount in the Escrow Account on the terms and conditions of this Escrow
Agreement, and the Escrow Agent hereby accepts such designation, appointment and
instruction. The Escrow Agent will hold the Escrow Amount on behalf of CR and
CME for the purpose of releasing such Escrow Amount in accordance with the terms
and conditions of this Escrow Agreement.


2.2       The Escrow Agent shall prior to the Funding Date establish the Escrow
Account with the Escrow Account Agent and inform CR and CME of the account
number and any terms and conditions applicable to such account.


2.3       The Escrow Agent shall invest the Escrow Amount through the Escrow
Account Agent in deposits. The Escrow Agent commits that such deposits shall
bear an interest rate equal to Fed Funds (defined as US daily average of daily
averages FED Funds rates quoted on Reuters page NYAA) – 0.09% p.a. The Escrow
Agent shall make such investments hereunder in investment periods of (1) one
month, with the exception of the first period which shall end on May 19, 2003.






3.        The Escrow Account Agent


3.1       The Escrow Account Agent shall open the Escrow Account in the name of
the Escrow Agent on behalf of the Escrow Agent as soon as practicable after the
date of this Escrow Agreement provided all necessary account opening
documentation specified by the Escrow Account Agent is obtained by the Escrow
Account Agent. The Escrow Agent shall, without undue delay, notify CR and CME of
the opening of the Escrow Account.


3.2       The Escrow Account Agent shall in its fulfilment of its obligations
under this Escrow Agreement take instructions solely from the Escrow Agent,
including, but not limited to, the release of the Escrow Amount.


3.4       Upon fulfilment of all terms and requirements of this Escrow Agreement
the Escrow Account shall be closed by the Escrow Account Agent upon instruction
of the Escrow Agent.



   

 3

 

--------------------------------------------------------------------------------

 



4.         Payment of Escrow Monies


4.1       On or before April 28, 2003, CR shall, subject to the terms and
conditions of this Escrow Agreement (without imposing any obligation on CR to
pay to the Escrow Agent or the Escrow Account Agent), unconditionally and
without any reserve pay to the Escrow Account an amount of USD three hundred and
fifty three million three hundred and ninety five thousand three hundred and
ninety (353,395,390.00) plus a sum calculated by CR equal to USD seventy four
thousand one hundred ninety seven and seventy four US-cents (74,197.74)
multiplied by the number of calender days from and including March 14, 2003 to,
but excluding, the Funding Date and the Escrow Account Agent shall accept such
payment.


4.2       The Escrow Account Agent shall, without undue delay, notify in writing
the other Parties once the Escrow Monies have been credited to the Escrow
Account.


4.3       CR and CME represent that the Escrow Monies are and will be maintained
as clear and freely available funds, free from any encumbrances or any other
third party rights or claims whether contingent or not.


5.         Release of the Escrow Amount


5.1       CR and CME hereby irrevocably and unconditionally authorise and
instruct the Escrow Agent to release the Escrow Amount, and the Escrow Account
Agent to distribute funds in accordance with that release, subject to and in
accordance with the following:


      a)   Upon receipt by the Escrow Agent of an Escrow Release Notice,
provided that this Escrow Release Notice (i) appears to the Escrow Agent on its
face to have been signed jointly by one Counsel to CME and one Counsel to CR,
(ii) specifies unambiguously to whom payment shall be made, the date of payment
(if to be paid later than three (3) Business Days after receipt by the Escrow
Agent of this Escrow Release Notice), the amount(s) of such payment(s), and the
account(s) (with name of account holder and account number) into which such
payment shall be made, and (iii) has been received by the Escrow Agent at its
Release Notice Address no later than the end of the Latest Release Date, the
Escrow Agent will release the Escrow Amount in accordance with this Escrow
Release Notice;


      b)  Upon receipt by the Escrow Agent of a Notice of Resolution of Dispute,
provided that this Notice of Resolution of Dispute (i) appears to the



   

 4

 

--------------------------------------------------------------------------------

 



Escrow Agent on its face to have been signed by one Counsel to either CR or CME,
and (ii) contains the information by said Counsel set forth in Appendix 2, and
(iii) has been received by the Escrow Agent at its Release Notice Address no
later than the end of the Latest Release Date, the Escrow Agent will release the
Escrow Amount in accordance with the Escrow Release Notice (as referred to below
in Sub-Section bb)), so long as the Notice of Resolution of Dispute is
accompanied by the following documents:


aa)        a copy certified by the Counsel (having signed the Notice of
Resolution of Dispute) to be the final award relevant under this Escrow
Agreement; and


bb)       an Escrow Release Notice containing the details specified in
Sub-Section 5.1 a) (ii) , and which appears to the Escrow Agent on its face to
have been signed by the aforementioned Counsel.


      c)   Should the Escrow Agent receive neither an Escrow Release Notice
pursuant to Section 5.1 a) nor a Notice of Resolution of Dispute pursuant to
Section 5.1 b) by the end of the Latest Release Date, the Escrow Amount shall be
returned to CR to the account of Ceska Narodni Banka, No. 10923239 held with
CITIBANK, N.A., New York, swift CITIUS33 in favour of MF CR, account No.
34833-4851021/0710 held with Ceska Narodni Banka, or such other account as
specified by CR.


      d)   Regardless of any stipulations in Sections 5.1 a) to c), should there
be any remaining funds in the Escrow Account at the end of the Absolute Expiry
Date, such funds shall be conveyed to the party to which the Escrow Amount has
been paid, or, if the Escrow Amount has not been paid to any party, to CR, to
the account of Ceska Narodni Banka, No. 10923239 held with CITIBANK, N.A., New
York, swift CITIUS33 in favour of MF CR, account No. 34833-4851021/0710 held
with Ceska Narodni Banka, or such other account as specified by CR.


5.2       Subject to clause 5.3, the Escrow Agent shall be under no obligation
to release any funds until the end of any of the investment periods referred to
in Section 2.3, nor to release any funds earlier than three (3) Business Days
after receipt of an Escrow Release Notice, whichever occurs later.


5.3       At the instruction of the entitled payee the Escrow Agent shall
release funds and the Escrow Account Agent shall pay out funds in accordance



   

 5

 

--------------------------------------------------------------------------------

 



with that release, prior to the end of the then current investment period,
provided that the Escrow Agent and the Escrow Account Agent will be reimbursed
for costs then arisen to them as a result of early termination of the deposit in
an amount corresponding with the commercial cost of liquidating the deposit
before its maturity. The Escrow Account Agent, upon receiving any such direction
and communicating the actual cost of early termination to the entitled payee is
hereby authorised to deduct such costs from the Escrow Amount.


5.4       CME and CR are obliged to deliver specimen signatures of all Counsels,
to be attached hereto as Appendix 4.


5.5       The Escrow Agent will examine the documents presented to it pursuant
to Section 5.1 a) and b) with reasonable care, to ascertain whether or not they
appear, on their face, to be in compliance with Sections 5.1 and 5.2 of this
Escrow Agreement, and will release the Escrow Amount according to the
instructions given in the Escrow Release Notice pursuant to Section 5.1 a) or
b), if the documents are so in compliance, and, as the case may be, release any
other amounts pursuant to Sections 5.1 c) and/or d).


5.6       The Escrow Agent’s duties and responsibilities shall be limited to
those expressly set out in this Escrow Agreement and the Escrow Agent shall
neither be subject to nor obliged to recognize any other agreement between the
Parties (including the Standstill Agreement), or direction or instruction of any
of the Parties to this Escrow Agreement or any other third parties.


5.7       The Escrow Account Agent’s duties and responsibilities shall be
limited to those expressly set out in this Escrow Agreement and the Escrow
Account Agent shall neither be subject to nor obliged to recognize any other
agreement between the Parties (including the Standstill Agreement), or direction
or instruction of any of the Parties to this Escrow Agreement or any other third
parties.


5.8       CR hereby authorises each of the counsels of Mannheimer Swartling
Advokatbyrå AB, named in Appendix 4 to act individually on its behalf pursuant
to Sections 5.1 a) and b) and, thus, to be its Counsel hereunder.


5.9       CME hereby authorises each of the counsels of Advokatfirman Vinge KB,
named in Appendix 4 to act individually on its behalf pursuant to Sections 5.1
a) and b) and, thus, to be its Counsel hereunder.



   

 6

 

--------------------------------------------------------------------------------

 



6.         Conditions precedent


6.1       This Escrow Agreement will come into force upon receipt by the Escrow
Agent at its Release Notice Address of


a)         a written confirmation of the Minister of Justice of the Czech
Republic, confirming that (1) CR has the power to enter into this Escrow
Agreement, (2) the obligations stated herein will be legally binding upon CR and
(3) the person or persons signing this Escrow Agreement on behalf of CR have
been duly authorised to sign this Escrow Agreement on behalf of CR and to also
act on behalf of CR under this Escrow Agreement; and


b)        a written confirmation of one of the Counsels to CME, confirming that
(1) the Board of Directors of CME has approved the conclusion of this Escrow
Agreement, (2) the obligations stated herein will be legally binding upon CME
and (3) the person or persons signing this Escrow Agreement on behalf of CME
have been duly authorised to sign this Escrow Agreement on behalf of CME.




7.         Indemnity


7.1       CR and CME hereby jointly and severally undertake to indemnify the
Escrow Agent, and its officers, managing director, employees, representatives
and agents from and against all actions, claims, demands and proceedings brought
or made against it and all costs, charges, expenses and other liabilities of
whatever nature for which it or they may become liable in any circumstances
whatever by reason of having been an escrow agent hereunder other than any such
actions claims, demands proceedings, costs, charges, expenses and other
liabilities arising by reason of wilful misconduct, or negligence on the part of
the Escrow Agent or any of its officers, managing director, employees,
representatives, or agents.


7.2       The provisions set forth in Section 7.1 shall apply correspondingly to
the Escrow Account Agent.


8.          Fees and Expenses


8.1       The Escrow Agent shall be entitled to a flat administration fee of USD
10,000. The Escrow Agent is hereby authorised to deduct the amount of the fee
from the Escrow Account on the Funding Date.



   

 7

 

--------------------------------------------------------------------------------

 



8.2       The Escrow Agent shall be entitled to compensation for all reasonable
and properly documented costs and expenses, including travel expenses and
attorney´s fees incurred in fulfilling its obligations under this Escrow
Agreement, as well as fees for taking up and due diligence of the documents
under this Agreement. The Escrow Agent is authorised to deduct such expenses
from the Escrow Account.


9.         Limitations of the Agents’ Liabilities


9.1       The Escrow Agent shall not be liable for any loss or damage resulting
from a legal enactment, Swedish or foreign, the intervention of a public
authority, Swedish or foreign, an act of war, a strike, a blockade, a boycott, a
lockout or any other similar circumstance. The reservation in respect of
strikes, blockades, boycotts and lockouts shall apply even if the Escrow Agent
itself is subjected to such measures or takes such measures itself.


9.2       The Escrow Agent shall not be liable for failure to release the Escrow
Amount where such failure is caused by attachment orders, injunctions,
moratorium, and other similar decisions by a court of law, government, or other
competent authorities.


9.3       Where a circumstance referred to in Sections 9.1 or 9.2 shall prevent
the Escrow Agent from making a payment in accordance with the terms of this
Escrow Agreement, such payment may be postponed until such circumstance no
longer exists. In the event of a postponement of payment, the Escrow Agent shall
continue to apply interest on the Escrow Amount up to and including the date of
payment of the postponed payment.


9.4       The Escrow Agent shall not be liable for any loss or damage that may
occur as a result of any other act or circumstance than referred to in Section
9.1, provided the Escrow Agent has observed general standards of care.


9.5       Under no circumstances shall the Escrow Agent be liable for special,
indirect, incidental or consequential damages, including, but not limited to,
lost profit.


9.6       The provisions set forth in Sections 9.1 – 9.5 shall apply
correspondingly to the Escrow Account Agent.


9.7       All and any liabilities of the Agents under this Escrow Agreement
shall be several and not joint.



   

 8

 

--------------------------------------------------------------------------------

 



10.       Notices


10.1     All notices, requests, demands, approvals, waivers and other
communications required or permitted under this Escrow Agreement must be in
writing in the English language and shall be deemed to have been received by a
Party (except for the receipt of the notices and documents pursuant to Section
5.1 a) and b) and Section 6, in which cases only the actual receipt by the
Escrow Agent at its Release Notice Address shall be decisive) when:


(a)        delivered by post, unless actually received earlier, on the fifth
Business Day after the day of posting,;


(b)       delivered by hand, on the day of delivery;


(c)        with respect to communications between the Agents only, when
delivered by swift message, as soon as receipt is acknowledged by the swift
network.


However, any notice received by the Escrow Account Agent on a non-Business Day
or after business hours will only be deemed to have been received on the next
Business Day.


10.2     All such notices and communications shall be addressed as set out below
or to such other addresses as may be given by written notice in accordance with
this Section 10.
If to CR:
The Czech Republic
Czech Ministry of Finance
Attention:   Mr. Eduard Janota
                     Vice Minister of Finance
                     Mr. Jiri Franta
                     Head of Treasury
Letenska 15, PO Box 77,
11810 Prague 1
Tel.: +420 257 043 181
With a copy to:
Mannheimer Swartling
Attention:    Tore Wiwen-Nilsson
Normalmstorg 4
Stockholm 11146
Sweden
Tel: 46-8-40-698-58-00




   

 9

 

--------------------------------------------------------------------------------

 



 
Clifford Chance
Attention:   Jeremy Carver
                 Audley Sheppard
200 Aldersgate Street
London EC1A 4JJ
England
Tel.: 44-20-7600-1000
If to CME:
CME
Attention:   Frederic T. Klinkhammer
                 Managing Director
c/o CME Development Corp.

Aldwych House, 8 th Floor
71-91 Aldwych
London WC2B 4HN England
Tel: 44-20-7430-5430
With a copy to:
Debevoise & Plimpton
Attention:   John S. Kiernan, Esq.
919 Third Avenue
New York, New York 10022
Tel.: 212-909-6000

VINGE
Attention:   Hans Bagner
Box 1703
SE-111 87 Stockholm
Tel.: 46-8-614-30-00
If to the Escrow Agent:
Deutsche Bank Aktiengesellschaft Filiale
Prag
Jungmannova 34
P.O. Box 829
111 21 Praha 1
Attention: Marek Smykal

Tel. +420 22 11 91 241




   

 10

 

--------------------------------------------------------------------------------

 



If to the Escrow Account Agent:
Svenska Handelsbanken AB (publ)

Attention: Eva Littorin
Kungsträdgårdsgatan 2, SE-106 70
Stockholm, Sweden

Tel. +468 701 2583

11.       Assignments


This Escrow Agreement is not assignable by any of the Parties without the prior
written consent of the other Parties.


12.       Amendments and Waivers


This Escrow Agreement may only be amended by an instrument in writing duly
executed by the Parties. No change, termination, modification or waiver of any
provision, term or condition of this Escrow Agreement shall be binding on the
Parties, unless it is made in writing.


13.       Entire Agreement


Without prejudice to mutual obligations made between CR and CME, whereby these
obligations, if any, are exclusively applicable between CR and CME and shall
therefore not affect in any way the obligations of the Agents under this Escrow
Agreement and their relation hereunder to CR and/or CME, each of the Parties to
this Escrow Agreement confirms that this Escrow Agreement represents the entire
understanding and constitutes the whole agreement between the Parties in
relation to its subject matter and supersedes all prior agreements, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, agent, employee or representative of any of the
Parties.


14.       Parties in Interest


This Escrow Agreement shall be binding upon and shall inure the benefit of the
Parties hereto and their respective heirs, executors, administrators, successors
and assigns.



   

 11

 

--------------------------------------------------------------------------------

 



15.       Severability


The provisions of this Escrow Agreement are severable, and the invalidity of any
or more provisions does not affect or limit the validity or the enforceability
of the remaining parts of this Escrow Agreement which will continue to be in
full force and effect and bind the Parties hereto so as to reflect the original
intentions and purposes of this Escrow Agreement.


16.       Governing Law and Disputes


16.1     This Escrow Agreement shall be governed by and construed in accordance
with the substantive laws of Sweden, without regard to its conflict of laws
rules.


16.2     Any dispute, controversy or claim arising out of, or in connection
with, this Escrow Agreement or the breach, termination or invalidity thereof,
shall be finally settled by arbitration in accordance with the Rules of the
Arbitration Institute of the Stockholm Chamber of Commerce. The place of
arbitration shall be Stockholm and the language to be used in the arbitral
proceedings shall be English. The dispute shall be decided by a single
arbitrator, who shall be (i) Prof. Jan Ramberg of Stockholm, or (ii) if Prof.
Ramberg is unwilling to serve, an arbitrator selected jointly by the Parties, or
(iii) if no such arbitrator has been agreed upon within three business days of
any party’s assertion that a dispute exists, by the Arbitration Institute of the
Stockholm Chamber of Commerce. The arbitrator shall be instructed to decide the
dispute based on a single written submission by each party (not including the
notice of the dispute), unless the arbitrator concludes in the arbitrator’s sole
discretion that a hearing (which may be telephonic) is required, and to decide
the dispute as expeditiously as practicable (preferably within one week).


17.       Execution; Counterparts


This Escrow Agreement has been duly executed in four original copies in Prague
and in London in the presence of the legal counsel of the counterparties. Duly
signed copies shall be forwarded to the other parties by fax and provided within
one week in original.



   

 12

 

--------------------------------------------------------------------------------

 



The Czech Republic
CME Czech Republic B.V.
/s/ Mr. Bohuslav Sobotka /s/ Mr. Frederic T. Klinkhammer

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Mr. Bohuslav Sobotka
Minister of Finance
Mr. Frederic T. Klinkhammer
Managing Director









  /s/ on behalf of Deutsche Bank AG Filiale Prag /s/ on behalf of Svenska
Handelsbanken AB

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Deutsche Bank AG Filiale Prag
Svenska Handelsbanken AB (publ)




   

 13

 

--------------------------------------------------------------------------------

 

APPENDIX 1 - Escrow Release Notice


To:   Deutsche Bank Aktiengesellschaft Filiale Prag
   Jungmannova 34
   111 21 Praha 1
   Czech Republic


Attn:       Marek Smykal, Martin Bartyzal, Global Banking Division


Gentlemen


Escrow Agreement dated April 4, 2003


Pursuant to Section 5.1 of the Escrow Agreement made between the Czech Republic,
CME Czech Republic B.V., Deutsche Bank Aktiengesellschaft Filiale Prag, and
Svenska Handelsbanken AB (publ) dated April 4, 2003, we hereby give notice that
the Escrow Amount shall without undue delay (and no later than three Business
Days from your receipt of this notice, subject to the agreed investment period
and clause 5.2) be transferred to [ CR or CME ] as follows:
Payee
Amount [can be “all sums in the Escrow Account including accrued interest”]
Bank
[SWIFT number]
Account number
Account name


With advice to ourselves jointly when executed.


Yours truly


Counsel []            Counsel []


Mannheimer Swartling Advokatbyrå        Advokatfirman Vinge KB


On behalf of the Czech Republic      On behalf of CME Czech Republic B.V.


[……………………..]   [Date, place]       [………………………]

   

 14

 

--------------------------------------------------------------------------------

 

APPENDIX 2 – Notice of Resolution of Dispute


Deutsche Bank Aktiengesellschaft Filiale Prag
Jungmannova 34
111 21 Praha 1
Czech Republic
Attn:    Marek Smykal, Martin Bartyzal, Global Banking Division

Gentlemen


Escrow Agreement dated April 4, 2003
Pursuant to Section 5 of the Escrow Agreement made between yourselves, the Czech
Republic, CME Czech Republic B.V. and Svenska Handelsbanken AB (publ) dated [ ]
April 2003, we hereby notify you of the following:


1.   There has been a dispute between CR and CME under the Standstill Agreement.


2.   The sole arbitrator of the dispute between the CR and CME has signed and
issued a valid final award in writing, dated [ ]. We attach a copy of this final
award certified by ourselves as authentic. Pursuant to the final award, we
hereby notify you that the Escrow Amount in USD shall without undue delay (and
no later than 2 Business Days from your receipt of this notice) be transferred
to [CR or CME] as indicated in the accompanying Escrow Release Notice:


Yours truly


[Place and Date]


On behalf of [the Czech Republic]/[CME Czech Republic B.V.]


___________________


Signature


___________________


Clarification of signature



   

 15

 

--------------------------------------------------------------------------------

 



APPENDIX 3 – intentionally left blank

   

 16

 

--------------------------------------------------------------------------------

 



APPENDIX 4 – Name of authorised counsels and their signature specimen
The following persons are each individually authorised to sign on behalf of the
Czech Republic hereunder all notices, confirmations and certificates and may
present documents on the Czech Republic’s behalf in accordance with Section 5.1
a) and b), Section 6 of the Escrow Agreement:
 
….….….….….….                         ….….….….….….….
[Name]                                            [Signature ….]


 
….….….….….….                         ….….….….….….….
[Name]                                            [Signature ….]


 
….….….….….….                         ….….….….….….….
[Name]                                            [Signature ….]


The following persons are each individually authorised to sign on behalf of CME
Czech Republic B.V. (“CME”) hereunder all the notices, confirmations and
certificates and may present documents on CME’s behalf in accordance with
Section 5.1 a) and b) of the Escrow Agreement:


 
….….….….….….                         ….….….….….….….
[Name]                                            [Signature ….]


 
….….….….….….                         ….….….….….….….
[Name]                                            [Signature ….]


 
….….….….….….                         ….….….….….….….
[Name]                                            [Signature ….]

 

   

 17

 

--------------------------------------------------------------------------------

 



